DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/945,024, application filed on 07/31/2020.  
3.	Claims 1-20 are currently pending in this application. 

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed, “receiver”, “source electrical connector”, and “electrical connector” recited in at least claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	         Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hayashigawa et al. (US PG Pub No. 2011/0055037).

6.          With respect to claim 1, Hayashigawa teaches:
a receiver configured to be physically couplable with a structure (see EVSE mounted to wall, para 36; wall-mounted EVSE, para 36; see detachable EVSE module 162 from wall-mounted EVSE equipment, Fig 1A, para 48-52); 
a source electrical connector configured to be electrically couplable to a power source and the receiver (see interface between EVSE equipment 100 and power grid, Fig 1A, plugging charger into residential AC outlet, para 71); 
an electrical connector configured to be electrically couplable with a portable electrical vehicle supply equipment cable and the receiver (see connector for connecting the detachable charging module and the rest of the EVSE wall-mounted equipment, par 49-51); and 
a communications device couplable in data communication with the receiver and configured to send and receive information relating to use of the electrical connector (see communication network, processor, user interface and display for acting on controller and information/data, para 49-53).

7.          With respect to claim 2, Hayashigawa teaches:
wherein the receiver is configured to be physically couplable to a wall structure (see wall-mounted EVSE, para 36).

8.          With respect to claim 3, Hayashigawa teaches:
wherein the receiver is configured to mechanically support the portable electrical vehicle supply equipment during use (see charging module 162 physically attached to wall-mounted EVSE equipment, para 35-38, Fig 1A).

9.          With respect to claim 4, Hayashigawa teaches:
wherein the source electrical connector includes a hardwired connection to the power source (see wired to a power line, para 36).

10.          With respect to claim 5, Hayashigawa teaches:
wherein the source electrical connector includes a National Electrical Manufacturers NEMA connection to the power source (see national electrical code, compliant EVSE, para 3).

11.          With respect to claim 6, Hayashigawa teaches:
wherein the electrical connector is configured to support at least Level One charging (level 1 charging, para 3).

12.          With respect to claim 7, Hayashigawa teaches:
wherein the electrical connector is configured to support at least Level Two charging (see detachable level 2 charger, para 8).

13.          With respect to claim 8, Hayashigawa teaches:
 a first end having a vehicle electrical connection interface (see vehicle connector at 160 as part of detachable charging module, connecting to vehicle 170); 
a second end terminating at an EVSE interface (see connector at EVSE interface at 161, connecting charging module 162 to rest of EVSE equipment); 
a first port coupled to the EVSE interface configured to receive a power cable from an outlet (charging system connected to outlet for connection to power grid, para 16, 39); and 
a second port coupled to the EVSE interface configured to electrically couple with a docking station (see CON port connecting the detachable charging port to the rest of the wall-mounted EVSE equipment, making the EVSE equipment the docking station for the detachable charging module 162, Fig 1A).

14.          With respect to claim 9, Hayashigawa teaches:
wherein the vehicle electrical connection interface is configured to support at least Level One charging (level 1 charging, para 3).

15.          With respect to claim 10, Hayashigawa teaches:
wherein the vehicle electrical connection interface is configured to support at least Level Two charging (see detachable level 2 charger, para 8).

16.          With respect to claim 11, Hayashigawa teaches:
wherein the power cable is configured for at least 120V service (see configuration for 120v, para 40).

17.          With respect to claim 12, Hayashigawa teaches:
wherein the power cable is configured for 240V service (providing power at 240 v, para 9).

18.          With respect to claim 13, Hayashigawa teaches:
wherein the power cable is configured with a NEMA connector (see detachable level 2 charger, para 8).

19.          With respect to claim 14, Hayashigawa teaches:
wherein the power cable includes a three-prong connector (see standard outlet, para 16, 39).

20.          With respect to claim 15, Hayashigawa teaches:
wherein the EVSE interface includes at least one electrical equipment protection device (see ground-fault protection, para 3).

21.          With respect to claim 16, Hayashigawa teaches:
a docking station configured to be physically coupled with a structure (see EVSE mounted to wall, para 36; wall-mounted EVSE, para 36; see detachable EVSE module 162 from wall-mounted EVSE equipment, Fig 1A, para 48-52); 
an electrical connector configured to be coupled with a portable EVSE cable and coupled with the docking station (see interface between EVSE equipment 100 and power grid, Fig 1A, plugging charger into residential AC outlet, para 71); 
a communications device coupled with the docking station and configured to send and receive information relating to use of the electrical connector (communication network, processor, user interface and display for acting on controller and information/data, para 49-53); and 
a portable EVSE cable having a first end with a vehicle connector interface and a second end couplable to the electrical connector (see CON port connecting the detachable charging port to the rest of the wall-mounted EVSE equipment, making the EVSE equipment the docking station for the detachable charging module 162 and capable of providing charge to a attached vehicle at the other end at a connector, Fig 1A).

22.          With respect to claim 17, Hayashigawa teaches:
wherein the system is configured to support Level One Charging (level 1 charging, para 3).

23.          With respect to claim 18, Hayashigawa teaches:
wherein the system is configured to support Level Two Charging (see detachable level 2 charger, para 8).

24.          With respect to claim 19, Hayashigawa teaches:
communications electronics coupled to the docking station and to provide communications related to controlling the modular EVSE system (see communication network, processor, user interface and display for acting on controller and information/data, para 49-53).

25.          With respect to claim 20, Hayashigawa teaches:
communications electronics coupled to the docking station and to provide communications related to monitoring the modular EVSE system (see communication network, processor, user interface and display for acting on controller and information/data, para 49-53).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851